This is an appeal from the superior court of Okmulgee county, wherein the defendants were each, upon a joint trial, convicted of the crime of keeping a house of ill fame, and each sentenced to pay a fine of $250. From the judgments of conviction against them, the defendants have appealed to this court, and assign several alleged errors as grounds for reversal. The court has given careful consideration to each of the grounds relied upon for reversal of this judgment, and while it is apparent that the trial court erred in admitting certain irrelevant evidence, we are convinced that the competent evidence introduced on behalf, of the state is amply sufficient to sustain the judgments of conviction, and that the admission of the incompetent evidence was not of such a prejudicial nature as should result in a reversal of the judgments. While other alleged errors are relied upon, they are either technical and without substantial merit, or else are such as have heretofore been decided adversely to the contentions of defendant's counsel. It is the opinion of the court that the judgment of conviction against each defendant should be affirmed, and it is so ordered.